Citation Nr: 1809656	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision in which the RO  denied service connection for hearing loss and tinnitus.  In May 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In April 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board notes that, since the RO last adjudicated these claims, updated VA treatment records have been associated with the electronic claims file  (as well as VA examination reports related to other claims not currently on appeal).  Although no supplemental SOC (SSOC) addressing the updated VA treatment records has been   issued, given the Board's favorable disposition of each claim on appeal(as explained below), the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).  

FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's service-to include noise exposure therein-and his current hearing loss.

4.  The Veteran currently has tinnitus, and competent, uncontradicted opinion indicates that the Veteran's tinnitus is as likely as not associated with his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus as secondary bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096   (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 
Given the Board's favorable resolution to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all necessary actions in connection with the claims have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to the acoustic trauma he experienced during service. Specifically, he contends that he was exposed to artillery fire, gunfire, and engine noise as an armor crewman, for which he was not provided hearing protection, and that such exposure is the source of the conditions for which service connection is sought.  Regarding tinnitus, the Veteran contends that he has had a constant ringing in both his ears during and since his service with increased frequency and intensity throughout the years.  The Veteran's brother also testified that he noticed that his brother had hearing difficulties after return from service and that it worsened throughout the years.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Certain chronic diseases, to include organic diseases of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Sensorineural hearing loss is considered an organic disease of the nervous system.  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a.  Also, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

With a chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. §  3.310  (a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  s

For service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claims, the Board finds that service connection for bilateral hearing loss, and for tinnitus, is warranted.

First, as for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no dispute that the Veteran likely had some in-service noise exposure.  The Veteran has reported that during his service as an armor crewman and riding in armored personnel carriers and tanks in Vietnam, he was exposed to artillery fire and gunfire (without hearing protection), to include 50 caliber machine guns, as well as engine noise.  The Veteran's DD-Form 214 shows that his military occupational specialty was an armor crewman and that he received a Bronze Star Medal for his service in Vietnam, and EXP (M-14). 

The Board finds that the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service, and as conceded by the AOJ.  See 38 U.S.C. § 1154 (2017).  Notably, consistent with the Veteran's report, an April 1970 service treatment record notes that the Veteran was riding in an armored personnel carrier.

As for the requirement of current disability, for hearing loss, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In the present case, the current audiograms of record, to include the most recent May 2013 VA examination audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  In regard to tinnitus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability, as indicated throughout the VA treatment records and VA examination report.  Therefore, given the Veteran's lay assertions that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  Hence, current disability has been established for bilateral hearing loss and tinnitus.

The remaining question for each disability, then, is whether the disability is related to service--particularly, his conceded in-service noise exposure-or, with respect to tinnitus, whether the disability is associated with hearing loss.

First addressing hearing loss, inn this case, the record reflects two opinions by competent medical professionals addressing the matter of the relationship between  hearing loss and service-one provided by a VA examiner in May 2013 and another by a private physician in June 2013.  

The May 2013 VA examiner opined that it is less likely than not the Veteran's hearing loss is due to military noise exposure, as there is no documentation of hearing loss at a time remotely near that which the Veteran was in military service.  Informal hearing assessment at separation indicated normal hearing and the report of medical examination signed by the Veteran at separation has no report of hearing loss and he had a long history of civilian occupational noise exposure in construction (thirty-five years) and auto- body repair (seventeen years).

With regard to tinnitus, the examiner opined tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  AS  hearing loss has not been related to service, the examiner concluded tinnitus was not related to service. 

In a June 2013 private opinion, the physician indicated that the Veteran was seen in May 2013 and his history included a significant amount of time spent in the armed services with a good part of the year from 1969 to 1970 being in Vietnam in the combat arena.  He was a tank driver and was exposed to 50 caliber guns along with M16's and M60's on a daily basis.  He had no ear protection at that time.  He has had a progressive hearing loss since his service years.  This loss is primarily in the high frequencies, consistent with damage due to noise exposure.  The low frequency hearing is still adequate, but because of the severe high frequency loss, he requires hearing aids for daily living.  The physician opined that the Veteran's  hearing loss is secondary to noise exposure and most probably related to his service years. 

In general, the weight to be afforded a medical opinion is predicated upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The May 2013 VA examiner's opinion did not address all pertinent facts.  Moreover, the opinion was based upon the premise that hearing loss was not documented during service with no complaints on separation.  However, normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss or tinnitus disabilities.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In addition, the Veteran did not undergo audiometric testing at separation and was only provided with a whisper test, which the Veteran's representative contended is inadequate to detect sensorineural hearing loss.  The examiner did not explain the significance of the Veteran having only undergone a whisper test, as opposed to audiometric testing, in providing the negative nexus opinion.  Furthermore, the VA examiner did not consider the lay assertions of record, a fact which further diminishes  the probative value of the opinion.  Given all the above, the May 2013 negative VA opinion is accorded little, if any, probative weight.  The June 2013 opinion reflects that the physician was familiar with the Veteran's medical history and he examined the Veteran before concluding that the Veteran's hearing loss was secondary to the in-service noise exposure with a thorough rationale.  Given the nature of the claimed disability and after reviewing all the evidence on file, the Board finds no adequate basis to reject this evidence that is favorable to the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, supra.

Here, the Board finds that the totality of the evidence-particularly, credible assertions as to in-service noise exposure and as to onset and continuity of symptoms, and the probative medical opinion evidence offered in support of the claim-the Veteran's hearing loss was as likely as not incurred in military service. 

With regard to claimed tinnitus, as noted, the Veteran has a current diagnosis of tinnitus and he is now service connected for bilateral hearing loss; therefore, the first and second elements of service connection, on a secondary basis, have been met.  The May 2013 VA examiner opined that it was at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus was a symptom associated with the hearing loss, as tinnitus was known to be such an associated symptom.  There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim. Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Although the examiner was not definitive, the opinion was expressed in terms to warrant application of the benefit-of-the-doubt doctrine.

Given the totality of the evidence-to include the uncontradicted, competent opinion noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C. § 5107 (b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for tinnitus, as secondary to now service-connected bilateral hearing loss, are met.  See 38 C.F.R. § 3.310.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus as secondary to hearing loss is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


